Exhibit 10.38 

2016

EMPLOYMENT AGREEMENT

 

This 2016 EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into effective
as of the 1st day of January, 2016, (the “Effective Date”), by and among BB&T
CORPORATION, a North Carolina corporation (“BB&T”), BRANCH BANKING AND TRUST
COMPANY, a North Carolina chartered commercial bank (“BBTC”), and WILLIAM
BENNETT BRADLEY, an individual (“Executive”). BB&T and BBTC are collectively
referred to as the “Employer”.

 

RECITALS

 

WHEREAS, Employer and their Affiliates are engaged in the banking and financial
services business; and

WHEREAS, Executive is experienced in, and knowledgeable concerning, the material
aspects of such business; and

WHEREAS, Pursuant to the terms of an employment agreement effective as of
January 1, 2010 (the “Predecessor Agreement”), Executive was previously employed
as an Executive Vice President of BBTC; and

WHEREAS, effective January 1, 2016, Executive became employed as a Senior
Executive Vice President of BB&T and BBTC; and

WHEREAS, BB&T, BBTC and Executive have determined that it is in their respective
best interest to enter into this Agreement on the terms and conditions as set
forth herein.

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
promises contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

AGREEMENT

1.EMPLOYMENT TERMS AND DUTIES.

1.1              Employment. Employer hereby employs Executive, and Executive
hereby accepts employment by Employer commencing on the Effective Date, upon the
terms and conditions set forth in this Agreement. Executive agrees to serve (i)
as an employee of Employer and as an employee of one or more of Employer’s
Affiliates; (ii) on such committees and task forces of the Employer (including,
without limitation, BB&T’s Executive Management Team), as Executive may be
appointed from time to time; and (iii) as a member of the Board of Directors of
BB&T and/or BBTC as Executive may be appointed from time to time.
Notwithstanding the foregoing, in no event shall the failure to appoint or
reappoint Executive to any committee or task force or Board of Directors be
considered or treated either as a breach of this Agreement by the Employer or as
a termination of Executive’s employment.

 

 1 

 

1.2              Duties. Executive shall serve as a Senior Executive Vice
President of BB&T and BBTC, and shall report to the Chief Operating Officer of
Employer. Executive shall have the authority, and perform the duties customarily
associated with Executive’s title together with such additional duties of an
executive nature as may from time to time be reasonably assigned by the Chief
Operating Officer of Employer or Employer’s Boards of Directors. Executive shall
devote all of Executive’s business time, attention, knowledge and skills solely
to the business and interests of Employer and their Affiliates and shall not be
otherwise employed. Executive shall at all times comply with and be subject to
such policies and procedures as Employer may establish from time to time
including, without limitation, conflict of interest policies. Employer and their
Affiliates shall be entitled to all of the benefits, profits and other
emoluments arising from or incident to all work, services and advice of
Executive, and Executive shall not, during the Term, become interested, directly
or indirectly, in any manner, as a partner, officer, director, stockholder,
advisor, employee or in any other capacity in any other business similar to the
business of Employer and their Affiliates. Nothing contained herein shall be
deemed, however, to prevent or limit the right of Executive to invest in a
business similar to the business of Employer and their Affiliates if such
investment is limited to less than one (1) percent of the capital stock or other
securities of any corporation or similar organization whose stock or securities
are publicly owned or are regularly traded on any public exchange.

1.3              Term. Subject to the provisions of Section 1.6 below, unless
extended or shortened as provided in this Agreement, the term of employment of
Executive under this Agreement shall commence on the Effective Date, and shall
continue until the expiration of a period of thirty-six (36) consecutive months
immediately following the Effective Date (the “Term”). As of the first day of
each calendar month commencing February 1, 2016, this Agreement and Executive’s
employment hereunder, shall be automatically extended (without any further
action of or by Employer or Executive) for an additional successive calendar
month; provided, however, that on any one month anniversary date, either
Employer or Executive may serve notice to the other parties to fix the Term to a
definite thirty-six (36) month period from the date of such notice and no
further automatic extensions shall occur. Notwithstanding the foregoing, the
Term shall not be extended beyond the first day of the calendar month next
following the date on which Executive attains age sixty-five (65). The Term as
it may be extended pursuant to this Section 1.3, or, as it may be shortened in
accordance with Section 1.6, is hereinafter referred to as the “Term”.

1.4              Compensation and Benefits.

1.4.1 Base Salary. In consideration of all of (i) the services rendered to
Employer and Employer’s Affiliates hereunder by Executive, and (ii) Executive’s
covenants hereunder, Employer shall, during the Term, pay Executive a salary at
the annual rate of Four Hundred Thousand Dollars ($400,000) (the “Base Salary”),
payable in equal cash installments in accordance with Employer’s regular payroll
practices, but no less frequently than monthly. The $400,000 annual Base Salary
may be increased, but not decreased without the written consent of Executive,
from time to time in the sole discretion of Employer and any such increased
“Base Salary” shall thereafter constitute “Base Salary” for purposes of this
Agreement, and may not thereafter be reduced without the written consent of
Executive.

 

 2 

 

1.4.2 Incentive Compensation. During the Term, Executive shall continue to
participate in any bonus or incentive plans of Employer, whether any such plan
provides for awards in cash or securities, made available to other executives of
Employer similarly situated to Executive, as such plan or plans may be modified
from time to time, or such other similar plans for which Executive may become
eligible and designated a participant.

1.4.3 Employee Benefits. Executive shall be eligible to participate in such
employee benefits plans and programs of Employer (such as retirement, sick
leave, vacation, group disability, health, life, and accident insurance) as may
be in effect from time to time (and subject to the terms thereof) during the
Term as are afforded to other similarly situated executives of BB&T.

If, during the Term, Executive becomes eligible for benefits under the Pension
Plan and retires, Executive shall be eligible to participate in the same retiree
health care program provided to other retiring employees of BB&T who are also
retiring at the same time. During the Compensation Continuance Period, Executive
shall be deemed to be an “active employee” of Employer for purposes of
participating in BB&T’s health care plan and for purposes of satisfying any age
and service requirements under BB&T’s retiree health care program. Thus, if
Executive has not satisfied either the age or service requirement (or both)
under BB&T’s retiree health care program at the time payment of Executive’s
Termination Compensation begins, but satisfies the age or service requirement
(or both) at the time such Termination Compensation payments end, Executive
shall be deemed to have satisfied the age or service requirement (or both) for
purposes of BB&T’s retiree health care program as of the date Executive’s
Termination Compensation payments end. For purposes of satisfying any service
requirement under BB&T’s retiree health care program, Executive shall be
credited with one year of service for each Computation Period which begins and
ends during the Compensation Continuance Period.

1.5              Business Expenses. Employer shall, upon receipt from Executive
of supporting receipts to the extent required by applicable income tax
regulations and Employer’s reimbursement policies, reimburse Executive for all
out-of-pocket business expenses reasonably incurred by Executive in connection
with Executive’s employment hereunder.

1.6              Termination. Executive’s employment and this Agreement (except
as otherwise provided hereunder) shall terminate upon a date (the “Termination
Date”) that is the earlier of (i) the expiration (as provided in Section 1.3) of
the Term, or (ii) the occurrence of any of the following at the time set forth
therefor:

1.6.1        Death. Executive’s employment and this Agreement shall
automatically terminate upon Executive’s death.

1.6.2        Retirement. Executive’s employment shall terminate automatically
upon Executive’s Retirement.

1.6.3        Disability. Immediately upon the reasonable determination by
Employer that Executive shall have been unable to substantially perform the
essential functions of Executive’s duties by reason of a physical or mental
disability, with or without reasonable accommodation, for a period of twelve
(12) consecutive months (“Disability”); provided that 

 3 

 

prior to any such termination for Disability, the Boards of Directors of
Employer shall have given Executive at least thirty (30) days’ advance written
notice of Employer’s intent to terminate Executive due to Disability, and
Executive shall not have returned to full-time employment by the thirtieth
(30th) day after such notice (termination pursuant to this Section 1.6.3 being
referred to herein as termination for Disability).

1.6.4        Voluntary Termination. Immediately upon the date specified in
Executive’s written notice to Employer’s Boards of Directors of Executive’s
voluntary termination of employment; provided, however, that Employer may
accelerate the effective date of such termination (and the Termination Date)
(termination pursuant to this Section 1.6.4 being referred to herein as
“Voluntary Termination”).

1.6.5        Termination for Just Cause. Immediately following notice of
termination for “Just Cause” (as defined below), specifying such Just Cause,
given by Employer’s Boards of Directors (termination pursuant to this Section
1.6.5 being referred to herein as termination for “Just Cause”). “Just Cause”
shall mean and be limited to any one or more of the following: Executive’s
personal dishonesty; gross incompetence; willful misconduct; breach of a
fiduciary duty involving personal profit; intentional failure to perform stated
duties; willful violation of any law, rule or regulation (other than traffic
violations or similar offenses) or final cease-and-desist order; conviction of a
felony or of a misdemeanor involving moral turpitude; unethical business
practices in connection with Employer’s business; misappropriation of Employer’s
or their Affiliates’ assets (determined on a reasonable basis) or material
breach of any other provision of this Agreement; provided, that Executive has
received written notice from Employer of such material breach and such breach
remains uncured for a period of thirty (30) days after the delivery of such
notice. For purposes of this provision, no act or failure to act, on the part of
Executive, shall be considered “willful” unless it is done, or omitted to be
done, by Executive in bad faith or without a reasonable belief that Executive’s
action or omission was in the best interests of Employer.

1.6.6        Termination Without Just Cause. Immediately upon the date specified
in a written notice of termination without Just Cause from Employer’s Boards of
Directors to Executive (termination pursuant to this Section 1.6.6 being
referred to herein as termination “Without Just Cause”).

1.6.7        Good Reason Termination. Subject to the following, thirty (30) days
following the written notice by Executive to Employer’s Boards of Directors
described in this Section 1.6.7; provided, however, that during any such thirty
(30) day period, Employer may suspend, with no reduction in pay or benefits,
Executive from Executive’s duties as set forth herein (including, without
limitation, Executive’s position as a representative and agent of Employer and
Employer’s Affiliates) (termination pursuant to this Section 1.6.7 being
referred to herein as “Good Reason Termination”). For purposes of this Section
1.6.7, a Good Reason Termination shall occur when Executive provides written
notice to Employer’s Boards of Directors of termination for “Good Reason”,
which, as used herein, shall mean the occurrence of any of the following events
without Executive’s express written consent:

(i)the assignment to Executive of duties inconsistent with the position and
status of a Senior Executive Vice President of Employer; or

 4 

 

(ii)a reduction by Employer in Executive’s annual Base Salary as then in effect;
or

(iii)the exclusion of Executive from participation in Employer’s employee
benefit plans (in which Executive meets the participation eligibility
requirements) in effect as of, or adopted or implemented on or after, the
Effective Date, as the same may be improved or enhanced from time to time during
the Term; or

(iv)any purported termination of the employment of Executive by Employer which
is not effected in accordance with this Agreement;

provided, however, that an event shall not constitute Good Reason unless, within
ninety (90) days of the initial existence of an event, Executive gives Employer
at least thirty (30) days’ prior written notice of such event setting forth a
description of the circumstances constituting Good Reason and Employer fails to
cure such within the thirty- (30-) day period following Employer’s receipt of
such written notice.

1.6.8        No Other Remedies. Termination pursuant to this Agreement shall be
in limitation of and with prejudice to any other right or remedy to which
Executive may otherwise be entitled at law or in equity against Employer, its
affiliates, and its agents, shareholders, employees, officers and directors.

1.6.9        Notice of Termination. A termination of Executive’s employment by
Employer or Executive for any reason other than death shall be communicated by a
written notice to the other parties, which written notice shall specify the
effective date of termination.

1.7             Termination Compensation and Post-Termination Benefits.

1.7.1        Expiration of Term, Retirement, Voluntary Termination, Termination
for Just Cause, or Termination for Death. In the case of termination of
Executive’s employment hereunder due to the expiration of the Term in accordance
with Section 1.6(i) above, or Executive’s death in accordance with Section 1.6.1
above, or Executive’s Retirement in accordance with Section 1.6.2 above, or
Executive’s Voluntary Termination of employment hereunder in accordance with
Section 1.6.4 above, or a termination of Executive’s employment hereunder for
Just Cause in accordance with Section 1.6.5 above, (i) Executive shall not be
entitled to receive payment of, and Employer shall have no obligation to pay,
any severance or similar compensation attributable to such termination
(including, without limitation, Termination Compensation), other than Base
Salary earned but unpaid; any bonuses and incentive compensation for the
preceding year that was previously earned by Executive but unpaid on the
Termination Date; accrued but unused vacation to the extent allowed by BB&T’s
vacation pay policy; vested benefits under any Employer sponsored employee
benefit plan; and any unreimbursed business expenses pursuant to Section 1.5
hereof incurred by Executive as of the Termination Date; (ii) Employer’s other
obligations under this Agreement shall immediately cease; and (iii) except for
termination as a result of Executive’s death, Executive agrees to 

 5 

 

comply with Executive’s Section 2 covenants (including, without limitation,
compliance with the noncompetition and nonsolicitation covenants of Section 2)
for a one (1) year period following Executive’s Termination Date.

1.7.2        Termination for Disability. In the case of a termination of
Executive’s employment hereunder for Disability in accordance with Section 1.6.3
above, during the first twelve (12) consecutive months of the period of
Executive’s Disability, Executive shall continue to earn all compensation
(including bonuses and incentive compensation) to which Executive would have
been entitled if Executive had not been disabled, such compensation to be paid
at the time, in the amount, and in the manner provided in Section 1.4, inclusive
of any compensation received pursuant to any applicable disability insurance
plan of Employer. Thereafter, Executive shall receive only compensation to which
Executive is entitled under any applicable disability insurance plan of
Employer; and Executive shall have no right to receive any other compensation
(such as Termination Compensation) or other benefits upon or after Executive’s
Termination Date. In the event a dispute arises between Executive and Employer
concerning Executive’s Disability or ability to continue or return to the
performance of his duties as aforesaid, Executive shall submit, at the expense
of Employer, to examination of a competent physician mutually agreeable to the
parties, and such physician’s opinion as to Executive’s capability to so perform
shall be final and binding upon Employer and Executive.

1.7.3        Termination Without Just Cause. In the case of a termination of
Executive’s employment hereunder Without Just Cause in accordance with Section
1.6.6, Executive shall be entitled to the following in lieu of any other
compensation or benefits (under Section 1.4 of this Agreement or otherwise) from
Employer:

(i)Executive shall receive Termination Compensation each month during the
Compensation Continuance Period, subject, however, to Executive’s compliance
with Executive’s Section 2 covenants (including, without limitation, compliance
with the noncompetition and nonsolicitation covenants of Section 2) for a one
(1) year period following Executive’s Termination Date.

(ii)Employer shall use their best efforts to accelerate vesting of any unvested
benefits of Executive under any employee stock-based or other benefit plan or
arrangement to the extent permitted by Code Section 409A or other applicable law
and the terms of such plan or arrangement.

(iii)Employer shall make available to Executive, at Employer’s cost,
outplacement services by such entity or person as shall be designated by
Employer, with the cost to Employer of such outplacement services not to exceed
Twenty Thousand Dollars ($20,000).

(iv)During the Compensation Continuance Period, Executive shall either continue
to participate (treating Executive as an “active employee” of Employer for this
purpose) in the same group

 6 

 

hospitalization plan, health care plan, dental care plan, life or other
insurance or death benefit plan, and any other present or future similar group
employee benefit plan or program for which officers of Employer generally are
eligible, on the same terms as were in effect prior to Executive’s Termination
Date, or, to the extent such participation is not permitted by any group plan
insurer, under comparable individual plans and coverage (to the extent
commercially available).

The Termination Compensation and other benefits provided for in this Section
1.7.3 shall be paid by Employer in accordance with the standard payroll
practices and procedures in effect prior to Executive’s Termination Date. If
Executive breaches Executive’s obligations under Section 1.7.3 or Section 2 of
this Agreement, Executive shall not be entitled to receive any further
Termination Compensation or benefits pursuant to this Section 1.7.3 from and
after the date of such breach.

1.7.4        Good Reason Termination. A Good Reason Termination under Section
1.6.7 shall entitle Executive to the following in lieu of any other compensation
or benefits (under Section 1.4 of this Agreement or otherwise) from Employer:

(i)Executive shall receive Termination Compensation each month during the
Compensation Continuance Period, subject, however, to Executive’s compliance
with his Section 2 covenants (including, without limitation, compliance with the
noncompetition and nonsolicitation provisions of Section 2) for a one (1) year
period following Executive’s Termination Date.

(ii)Employer shall use their best efforts to accelerate vesting of any unvested
benefits of Executive under any employee stock-based or other benefit plan or
arrangement to the extent permitted by Code Section 409A or other applicable law
and the terms of such plan or arrangement.

(iii)Employer shall make available to Executive, at Employer’s cost,
outplacement services by such entity or person as shall be designated by
Employer, with the cost to Employer of such outplacement services not to exceed
Twenty Thousand Dollars ($20,000).

(iv)During the Compensation Continuance Period, Executive shall either continue
to participate (treating Executive as an “active employee” of Employer for this
purpose) in the same group hospitalization plan, health care plan, dental care
plan, life or other insurance or death benefit plan, and any other present or
future similar group employee benefit plan or program for which officers of
Employer generally are eligible, on the same terms as were in effect prior to
Executive’s Termination Date, or, to the extent such

 7 

 

participation is not permitted by any group plan insurer, under comparable
individual plans and coverage (to the extent commercially available).

The Termination Compensation and other benefits provided for in this Section
1.7.4 shall be paid by Employer in accordance with the standard payroll
practices and procedures in effect prior to Executive’s Termination Date. If
Executive breaches Executive’s obligations under Section 1.7.4 or Section 2 of
this Agreement, Executive shall not be entitled to receive any further
Termination Compensation or benefits pursuant to this Section 1.7.4 from and
after the date of such breach.

1.7.5        Change of Control. If the employment of Executive is terminated for
any reason other than Just Cause or on account of Executive’s death, regardless
of whether Employer or Executive initiates such termination, within twelve (12)
months after a Change of Control (or, if later, within ninety (90) days after a
MOE Revocation), Executive shall be entitled to the following Termination
Compensation and benefits in lieu of any other compensation or benefits (under
Section 1.4 of this Agreement or otherwise) from Employer:

(i)Executive shall receive Termination Compensation each month during the
Compensation Continuance Period.

(ii)Employer shall use their best efforts to accelerate vesting of any unvested
benefits of Executive under any employee stock-based or other benefit plan or
arrangement to the extent permitted by Code Section 409A or other applicable law
and the term of such plan or arrangement.

(iii)Employer shall make available to Executive, at Employer’s cost,
outplacement services by such entity or person as shall be designated by
Employer, with the cost to Employer of such outplacement services not to exceed
Twenty Thousand Dollars ($20,000).

(iv)During the Compensation Continuance Period, Executive shall either continue
to participate (treating Executive as an “active employee” of Employer for this
purpose) in the same group hospitalization plan, health care plan, dental care
plan, life or other insurance or death benefit plan, and any other present or
future similar group employee benefit plan or program for which officers of
Employer generally are eligible on the same terms as were in effect either (A)
at his Termination Date, or (B) if such plans and programs in effect prior to
the Change of Control or prior to the MOE Revocation were, considered together
as a whole, materially more generous to the officers of Employer, than at the
date of the Change of Control or at the date of the MOE Revocation, as the case
may be; or, to the extent such participation is not permitted by

 8 

 

any group plan insurer, under comparable individual plans and coverage (to the
extent commercially available).

The Termination Compensation and other benefits provided for in this Section
1.7.5 shall be paid by Employer in accordance with the standard payroll
practices and procedures in effect prior to Executive’s Termination Date, a
Change of Control or MOE Revocation, as appropriate. If Executive incurs a
termination of employment pursuant to this Section 1.7.5, Executive shall be
subject to all of the provisions of Section 2 other than the noncompetition and
nonsolicitation provisions thereof. If Executive breaches Executive’s
obligations under Section 2 of this Agreement, exclusive of the noncompetition
and nonsolicitation provisions thereof, Executive shall not be entitled to
receive any further Termination Compensation or benefits pursuant to this
Section 1.7.5 from and after the date of such breach.

Should the circumstances of the termination of the employment of Executive
result in application of both Section 1.7.3 or Section 1.7.4 and this Section
1.7.5, this Section 1.7.5 shall be deemed to apply and control.

1.7.6        No Termination of Continuing Obligations. Termination of
Executive’s employment relationship with Employer in accordance with the
applicable provisions of this Agreement does not terminate those obligations
imposed by this Agreement which are continuing obligations, including, without
limitation, Executive’s obligations under Section 2; provided, however, that the
noncompetition and nonsolicitation provisions of Section 2.1 shall be
inapplicable upon Executive’s Termination Date if Executive’s employment is
terminated pursuant to Section 1.7.5. Any provision of this Agreement which by
its terms obligates Employer to make payments subsequent to termination of
Executive’s Employment Term shall survive any such termination.

1.7.7        SERP. Executive is a participant in the BB&T Corporation
Non-Qualified Defined Benefit Plan (the “SERP”). The SERP was formerly known as
the Branch Banking and Trust Company Supplemental Executive Retirement Plan. The
SERP is a non-qualified, unfunded supplemental retirement plan which provides
benefits to or on behalf of selected key management employees. The benefits
provided under the SERP supplement the retirement and survivor benefits payable
from the Pension Plan. Except in the event the employment of Executive is
terminated by the Employer or BB&T for Just Cause and except in the event
Executive terminates Executive’s employment for any reason other than Good
Reason and such termination does not occur within twelve (12) months after a
Change of Control (or, if later, within ninety (90) days after a MOE
Revocation), the following special provisions shall apply for purposes of this
Agreement:

(i)The provisions of the SERP shall be and hereby are incorporated in this
Agreement. The SERP, as applied to Executive, may not be terminated, modified or
amended without the express written consent of Executive. Thus, any amendment or
modification to the SERP or the termination of the SERP shall be ineffective as
to Executive unless Executive consents in writing to such termination,
modification or amendment. The Supplemental Pension Benefit (as defined in the
SERP) of Executive shall not be adversely affected because of any modification,
amendment or

 9 

 

termination of the SERP. In the event of any conflict between the terms of this
Section 1.7.7(i) and the SERP, the provisions of this Section 1.7.7(i) shall
prevail. Executive hereby agrees and consents to Employer’s amendment of the
SERP to comply with Section 409A.

2.ADDITIONAL COVENANTS OF EXECUTIVE.

2.1              Noncompetition. Executive acknowledges and agrees that the
duties and responsibilities to be performed by Executive under this Agreement
are of a special and unusual character which have a unique value to Employer and
their Affiliates, the loss of which cannot be adequately compensated by damages
in any action in law. As a consequence of his unique position as Senior
Executive Vice President of Employer, Executive also acknowledges and agrees
that Executive will have broad access to Confidential Information, that
Confidential Information will in fact be developed by Executive in the course of
performing Executive’s duties and responsibilities under this Agreement, and
that the Confidential Information furnishes a competitive advantage in many
situations and constitutes, separately and in the aggregate, valuable, special
and unique assets of Employer and their Affiliates. Executive further
acknowledges and agrees that the unique and proprietary knowledge and
information possessed by, or which will be disclosed to, or developed by,
Executive in the course of Executive’s employment will be such that Executive’s
breach of the covenants contained in this Section 2.1 would immeasurably and
irreparably damage Employer and their Affiliates regardless of where in the
Restricted Area the activities constituting such breach were to occur. Thus,
Executive acknowledges and agrees that it is both reasonable and necessary for
the covenants in this Section 2.1 to apply to Executive’s activities throughout
the Restricted Area. In recognition of the special and unusual character of the
duties and responsibilities of Executive under this Agreement and as a material
inducement to Employer to continue to employ Executive in this special and
unique capacity, Executive covenants and agrees that, to the extent and subject
to the limitations provided in this Section 2 (whichever portion may be
applicable), including the limitation on the duration of the covenants therein
contained, during the Term and upon termination of Executive’s employment for
any reason, or upon the expiration of the Term, Executive shall not, on
Executive’s own account or as an employee, associate, consultant, partner,
agent, principal, contractor, owner, officer, director, member, manager or
stockholder of any other Person who is engaged in the Business (collectively,
the “Restricted Persons”), directly or indirectly, alone, for, or in combination
with any one or more Restricted Persons, in one or a series of transactions:

(i) serve in any capacity of any Person who is engaged in the Business in any
state in the Restricted Area and who is a direct competitor of Employer or of
any Affiliate of Employer who is also engaged in the Business;

(ii) provide consultative services to any Person who is engaged in the Business
in any state in the Restricted Area and who is a direct competitor of Employer
or of any Affiliate of Employer who is also engaged in the Business;

(iii) call upon any of the depositors, customers or clients of Employer (or of
any Affiliate who is also engaged in the Business) who were such at any time
during the twelve-month period ending on the Termination Date whose needs
Executive gained

 10 

 

information about during Executive’s employment with Employer for the purpose of
soliciting or providing any product or service similar to that provided by
Employer or their Affiliates;

(iv) solicit, divert, or take away, or attempt to solicit, divert or take away
any of the depositors, customers or clients of Employer (or of any Affiliate who
is also engaged in the Business) who were such at any time during the
twelve-month period ending on the Termination Date whose needs Executive gained
information about during Executive’s employment with Employer; or

(v) induce or attempt to induce any employee of Employer or their Affiliates to
terminate employment with Employer or their Affiliates.

Nothing in this Section 2.1 shall be read to prohibit an investment described in
the last sentence of Section 1.2.

2.2              Non-Disclosure of Confidential Information; Non-Disparagement.
During the Term and at any time thereafter, and except as required by any court,
supervisory authority or administrative agency or as may be otherwise required
by applicable law, Executive shall not, without the written consent of the
Boards of Directors of Employer, or a person authorized thereby, communicate,
furnish, divulge or disclose to any Person, other than an employee of Employer
or an Affiliate thereof, or a Person to whom communication or disclosure is
reasonably necessary or appropriate in connection with the performance by
Executive of Executive’s duties as an employee of Employer, any Confidential
Information obtained by Executive while in the employ of Employer or any
Affiliate, unless and until such information has become a matter of public
knowledge at the time of such disclosure. Executive shall use Executive’s best
efforts to prevent the removal of any Confidential Information from the premises
of Employer or any of their Affiliates, except as required in connection with
the performance of Executive’s duties as an employee of Employer. Executive
acknowledges and agrees that (i) all Confidential Information (whether now or
hereafter existing) conceived, discovered or developed by Executive during the
Term belongs exclusively to Employer and not to him; (ii) that Confidential
Information is intended to provide rights to Employer in addition to, not in
lieu of, those rights Employer and their Affiliates have under the common law
and applicable statutes for the protection of trade secrets and confidential
information; and (iii) that Confidential Information includes information and
materials that may not be explicitly identified or marked as confidential or
proprietary. In addition, during the Term and at any time thereafter, Executive
shall not make any disparaging remarks, or any remarks that could reasonably be
construed as disparaging, regarding Employer or any of their Affiliates, or
their officers, directors, employees, partners, or agents. Executive shall not
take any action or provide information or issue statements, to the media or
otherwise, or cause anyone else to take any action or provide information or
issue statements, to the media or otherwise, regarding Employer or any of their
Affiliates or their officers, directors, employees, partners, or agents.

2.3              Use of Unauthorized Software. During the Term, Executive shall
not knowingly load any unauthorized software into Executive’s computer (whether
personal or owned by Employer). Executive may request that Employer purchase,
register and install certain software or other digital intellectual property,
but Executive may not copy or install such

 11 

 

software or intellectual property himself. Executive acknowledges that certain
software and digital intellectual property is Confidential Information of
Employer and Executive agrees, in accordance with Section 2.2, to keep such
software and intellectual property confidential and not to use it except in
furtherance of Employer’s Business or the operations of Employer or its
Affiliates.

2.4              Removal of Materials. During the Term and at any time
thereafter, and except as may be required or deemed necessary or appropriate in
connection with the performance by Executive of Executive’s duties as an
employee of Employer, Executive shall not copy, dispose of or remove from
Employer or their Affiliates any depositor, customer or client lists, software,
computer programs or other digital intellectual property, books, records, forms,
data, manuals, handbooks or any other papers or writings relating to the
Business or the operations of Employer or their Affiliates.

2.5              Work Product. Employer alone shall be entitled to all benefits,
profits and results arising from or incidental to Executive’s Work Product (as
defined in this section 2.5). To the greatest extent possible, any work product,
property, data, documentation, inventions or information or materials prepared,
conceived, discovered, developed or created by Executive in connection with
performing Executive’s responsibilities during the Term (“Work Product”) shall
be deemed to be “work made for hire” as defined in the Copyright Act, 17
U.S.C.A.§ 101 et seq., as amended, and owned exclusively by Employer. Executive
hereby unconditionally and irrevocably transfers and assigns to Employer all
intellectual property or other rights, title and interest Executive may
currently have (or in the future may have) by operation of law or otherwise in
or to any Work Product. Executive agrees to execute and deliver to Employer any
transfers, assignments, documents or other instruments which may reasonably be
necessary or appropriate to vest complete title and ownership of any Work
Product and all associated rights exclusively in Employer. Employer shall have
the right to adapt, change, revise, delete from, add to and/or rearrange the
Work Product or any part thereof written or created by Executive, and to combine
the same with other works to any extent, and to change or substitute the title
thereof, and in this connection Executive hereby waives the “moral rights” of
authors as that term is commonly understood throughout the world including,
without limitation, any similar rights or principles of law which Executive may
now or later have by virtue of the law of any locality, state, nation, treaty,
convention or other source. Unless otherwise specifically agreed, Executive
shall not be entitled to any compensation in addition to that provided for in
this Agreement for any exercise by Employer of its rights set forth in this
Section 2.5. In the event any Work Product qualifies for protection under the
United States Patent Act, 35 U.S.C. § 1 et. seq., as amended, and Executive
agrees to bear the cost of seeking a patent from the U.S. Patent Office,
Employer agrees, upon the issuance of such patent and upon receipt from
Executive of reimbursement of all costs and expenses related to obtaining such
patent, to assign the patent to Executive. Executive hereby grants to Employer a
royalty-free, perpetual, irrevocable license to any such patent obtained by
Executive in accordance with the preceding sentence.

2.6              Interpretation; Remedies. Consistent with Section 3.8 of this
Agreement, the covenants contained in this Section 2 (the “Covenants”) shall be
construed and interpreted in any judicial proceeding to permit their enforcement
to the maximum extent permitted by law and each of the Covenants is severable
and independently enforceable without reference to the enforceability of any
other Covenants. Further, if any provision of the Covenants or of this

 12 

 

Section 2 is held by a court of competent jurisdiction to be overbroad as
written, Executive specifically agrees that the court should modify such
provision in order to make it enforceable, and that a court should view each
such provision as severable and enforce those severable provisions deemed
reasonable by such court. Executive agrees that the restraints imposed by this
Section 2 are fair and necessary to prevent Executive from unfairly taking
advantage of contacts established, nurtured, serviced, enhanced or promoted and
knowledge gained during Executive’s employment with Employer and their
Affiliates, and are necessary for the reasonable and proper protection of
Employer and their Affiliates and that each and every one of the restraints is
reasonable with respect to the activities prohibited, the duration thereof, the
Restricted Area, the scope thereof, and the effect thereof on Executive and the
general public. Executive acknowledges that the Covenants will not cause an
undue burden on Executive. Executive further acknowledges that violation of any
one or more of the Covenants would immeasurably and irreparably damage Employer
and their Affiliates, and, accordingly, Executive agrees that for any violation
or threatened violation of any of such Covenants, Employer shall, in addition to
any other rights and remedies available to it, at law or otherwise (including,
without limitation, the recovery of damages from Executive), be entitled to
specific performance and an injunction to be issued by any court of competent
jurisdiction enjoining and restraining Executive from committing any violation
or threatened violation of the Covenants. Executive hereby consents to the
issuance of such injunction and agrees to submit to the equitable jurisdiction
of any court of competent jurisdiction, without reference to whether Executive
resides or does business in that jurisdiction at the time such injunction is
sought or entered.

2.7              Notice of Covenants. Executive agrees that prior to accepting
employment with any other Person during the Term or during the two-year period
following the termination of his employment with Employer, Executive shall
provide Employer with written notice of his intent to accept such employment,
which notice shall include the name of the prospective employer, the business
engaged in or to be engaged in by the prospective employer, and the position
Executive intends to accept with the prospective employer. In addition,
Executive shall provide such prospective employer with written notice of the
existence of this Agreement and the Covenants.

3.MISCELLANEOUS.

3.1              Notices. All notices, requests, and other communications to any
party under this Agreement must be in writing (including telefacsimile
transmission or similar writing) and shall be given to such party at his, her or
its address or telefacsimile number set forth below or at such other address or
telefacsimile number as such party may hereafter specify for the purpose of
giving notice to the other party:

 

If to the Executive, to:

 

 

 

 13 

 

If to the Employer, to:

 

BB&T Corporation

Branch Banking and Trust Company

200 West Second Street

Winston-Salem, NC 27101

Facsimile: (336) 733-2189

Attention: General Counsel

 

 

Each such notice, request, demand or other communication shall be effective (i)
if given by mail, 72 hours after such communication is deposited in the mails
with first class postage prepaid, addressed as aforesaid or (ii) if given by any
other means, when delivered at the address specified in this Section 3.1.
Delivery of any notice, request, demand or other communication by telefacsimile
shall be effective when received if received during normal business hours on a
business day. If received after normal business hours, the notice, request,
demand or other communication will be effective at 10:00 a.m. on the next
business day.

3.2              Entire Agreement. This Agreement expresses the whole and entire
agreement between the parties with reference to the employment and service of
Executive and supersedes and replaces any prior employment agreements
(including, without limitation, the Predecessor Agreement), understandings or
arrangements (whether written or oral) among Employer and Executive. Without
limiting the foregoing, Executive agrees that this Agreement satisfies any
rights Executive may have had under any prior agreement or understanding
(including, without limitation, the Predecessor Agreement) with Employer with
respect to Executive’s employment by Employer.

3.3              Waiver; Modification. No waiver or modification of this
Agreement or of any covenant, condition, or limitation herein contained shall be
valid unless in writing and duly executed by the party to be charged therewith.
No evidence of any waiver or modification shall be offered or received in
evidence at any proceeding, arbitration, or litigation between the parties
hereto arising out of or affecting this Agreement, or the rights or obligations
of the parties hereunder, unless such waiver or modification is in writing, duly
executed as aforesaid. The parties further agree that the provisions of this
Section 3.3 may not be waived except as herein set forth.

3.4              Amendment. This Agreement may be amended, supplemented, or
modified only by a written instrument duly executed by or on behalf of each
party hereto.

3.5              No Third Party Beneficiary. The terms and provisions of this
Agreement are intended solely for the benefit of each party hereto and
Employer’s successors or assigns, and it is not the intention of the parties to
confer third-party beneficiary rights upon any other Person.

3.6              No Assignment; Binding Effect; No Attachment. This Agreement
and the obligations undertaken herein shall be binding upon and shall inure to
the benefit of any successors or assigns of Employer, and shall be binding upon
and inure to the benefit of Executive’s heirs, executors, administrators, and
legal representatives. Executive shall not be

 14 

 

entitled to assign or delegate any of Executive’s obligations or rights under
this Agreement; provided, however, that nothing in this Section 3.6 shall
preclude Executive from designating a beneficiary to receive any benefit payable
under this Agreement upon Executive’s death. Except as otherwise provided in
this Agreement or required by applicable law, no right to receive payments under
this Agreement shall be subject to anticipation, commutation, alienation, sale,
assignment, encumbrance, charge, pledge or hypothecation or to execution,
attachment, levy, or similar process or assignment by operation of law, and any
attempt, voluntary or involuntary, to effect any such action shall be null, void
and of no effect.

3.7              Headings. The headings of paragraphs and sections herein are
included solely for convenience of reference and shall not control the meaning
or interpretation of any of the provisions of this Agreement.

3.8              Severability. Employer and Executive intend all provisions of
this Agreement to be enforced to the fullest extent permitted by law.
Accordingly, if a court of competent jurisdiction determines that the scope
and/or operation of any provision of this Agreement is too broad to be enforced
as written, Employer and Executive intend that the court should reform such
provision to such narrower scope and/or operation as it determines to be
enforceable. If, however, any provision of this Agreement is held to be illegal,
invalid, or unenforceable under present or future law, and not subject to
reformation, then (i) such provision shall be fully severable, (ii) this
Agreement shall be construed and enforced as if such provision was never a part
of this Agreement, and (iii) the remaining provisions of this Agreement shall
remain in full force and effect and shall not be affected by illegal, invalid,
or unenforceable provisions or by their severance.

3.9              Governing Law. The parties intend that this Agreement and the
performance hereunder and all suits and special proceedings hereunder shall be
governed by and construed in accordance with and under and pursuant to the laws
of the State of North Carolina without regard to conflicts of law principles
thereof and that in any action, special proceeding or other proceeding that may
be brought arising out of, in connection with, or by reason of this Agreement,
the laws of the State of North Carolina shall be applicable and shall govern to
the exclusion of the law of any other forum. Any action, special proceeding or
other proceeding with respect to this Agreement shall be brought exclusively in
the federal or state courts of the State of North Carolina, and by execution and
delivery of this Agreement, Executive and Employer irrevocably consent to the
exclusive jurisdiction of those courts and Executive hereby submits to personal
jurisdiction in the State of North Carolina. Executive and Employer irrevocably
waive any objection, including any objection based on lack of jurisdiction,
improper venue or forum non conveniens, which either may now or hereafter have
to the bringing of any action or proceeding in such jurisdiction in respect to
this Agreement or any transaction related hereto. Executive and Employer
acknowledge and agree that any service of legal process by mail in the manner
provided for notices under this Agreement constitutes proper legal service of
process under applicable law in any action or proceeding under or in respect to
this Agreement.

3.10          Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.

 15 

 

3.11          Withholding. Employer shall deduct and withhold all federal,
state, local and employment taxes and any other similar sums required by
applicable law, or in accordance with the applicable provisions of Employer’s
employee benefit plans, to be withheld from any payments made pursuant to the
terms of this Agreement.

3.12          Definitions. Wherever used in this Agreement, including, but not
limited to, the Recitals, the following terms shall have the meanings set forth
below (unless otherwise indicated by the context) and such meanings shall be
applicable to both the singular and plural form (except where otherwise
expressly indicated):

a.                  “Affiliate” means a Person or person that directly or
indirectly through one or more intermediaries, controls, or is controlled by, or
is under common control with, another Person or person.

b.                  “Business” means the banking business, which business
includes, but is not limited to, the consumer, savings, and commercial banking
business; the trust business; the savings and loan business; and the mortgage
banking business.

c.                   “Change of Control” the earliest of the following dates:

(i)the date any person or group of persons (as defined in Section 13(d) and
14(d) of the Securities Exchange Act of 1934) together with its Affiliates,
excluding employee benefit plans of Employer, is or becomes, directly or
indirectly, the “beneficial owner” (as defined in Rule 13d-3 promulgated under
the Securities Exchange Act of 1934) of securities of BB&T representing twenty
percent (20%) or more of the combined voting power of BB&T’s then outstanding
voting securities (excluding the acquisition of securities of BB&T by an entity
at least eighty percent (80%) of the outstanding voting securities of which are,
directly or indirectly, beneficially owned by BB&T); or

(ii)the date when, as a result of a tender offer or exchange offer for the
purchase of securities of BB&T (other than such an offer by BB&T for its own
securities), or as a result of a proxy contest, merger, share exchange,
consolidation or sale of assets, or as a result of any combination of the
foregoing, individuals who at the beginning of any two-year period during the
Term constitute BB&T’s Board of Directors, plus new directors whose election or
nomination for election by BB&T’s shareholders is approved by a vote of at least
two-thirds of the directors still in office who were directors at the beginning
of such two-year period (“Continuing Directors”), cease for any reason during
such two-year period to constitute at least two-thirds (2/3) of the members of
such Board of Directors; or

 16 

 

(iii)the date the shareholders of BB&T approve a merger, share exchange or
consolidation of BB&T with any other corporation or entity regardless of which
entity is the survivor, other than a merger, share exchange or consolidation
which would result in the voting securities of BB&T outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or being
converted into voting securities of the surviving or acquiring entity) at least
sixty percent (60%) of the combined voting power of the voting securities of
BB&T or such surviving or acquiring entity outstanding immediately after such
merger or consolidation; or

(iv)the date the shareholders of BB&T approve a plan of complete liquidation or
winding-up of BB&T or an agreement for the sale or disposition by BB&T of all or
substantially all of BB&T’s assets; or

(v)the date of any event (other than a “merger of equals” as hereinafter
described in this Section 3.12.c) which BB&T’s Board of Directors determines
should constitute a Change of Control.

Notwithstanding the foregoing, the term “Change of Control” shall not include
any event which the Board of Directors of BB&T (or, if the event described in
clause (ii) above has occurred, a majority of the Continuing Directors), prior
to the occurrence of such event, specifically determines, for the purpose of
this Agreement or employment agreements with other executives that contain
substantially similar provisions, is a “merger of equals” (regardless of the
form of the transaction), unless a majority of the Continuing Directors revokes
such specific determination within one year after occurrence of the event that
otherwise would constitute a Change in Control (a “MOE Revocation”). The parties
to this Agreement agree that any determination concerning whether a transaction
is a “merger of equals” shall be solely within the discretion of the Board of
Directors of BB&T or a majority of the Continuing Directors, as the case may be.

d.                  “Code” means the Internal Revenue Code of 1986, as amended,
and rules and regulations issued thereunder.

e.                   “Commencement Month” means the first day of the calendar
month next following the month in which Executive’s Termination Date occurs.

f.                   “Compensation Continuance Period” means the time period
commencing with the Commencement Month and ending on the earlier of (1) or (2),
where (1) is the first day of the month in which the Employee attains age
sixty-five (65), and (2) is the date that coincides with the expiration of the
thirty-six (36) consecutive month period which began with the Commencement Month
or, if the Term had previously been fixed by the Employee to a definite three-
(3-) year period, the expiration of the remaining period in such fixed Term. 

 17 

 

g.                  “Computation Period” means the twelve (12) consecutive month
period beginning with the Commencement Month and, thereafter, beginning with
each annual anniversary of the Commencement Month.

h.                  “Confidential Information” means all non-public information
that has been created, discovered, obtained, developed or otherwise become known
to Employer or their Affiliates other than through public sources, including,
but not limited to, all competitively-sensitive information, all inventions,
processes, data, computer programs, software, databases, know-how, digital
intellectual property, marketing plans, business and sales plans and strategies,
training programs and procedures, acquisition prospects, customer lists,
diagrams and charts and similar items, depositor lists, clients lists, credit
information, budgets, projections, new products, information covered by the
Trade Secrets Protection Act, N.C. Gen. Stat., Chapter 66, §§152 to 162, and
other information owned by the Employer or their Affiliates which is not public
information.

i.                    “Excise Tax” means the excise tax on excess parachute
payments under Section 4999 of the Code (or any successor or similar provision
thereof), including any interest or penalties with respect to such excise tax.

j.                    “Pension Plan” means the BB&T Corporation Pension Plan, a
tax qualified defined benefit pension plan, as the same may either be amended
from time to time or terminated

k.                  “Person” means any individual, person, partnership, limited
liability company, joint venture, corporation, company, firm, group or other
entity.

l.                    “Restricted Area” means the continental United States.

m.                “Retirement” and “retires” means voluntary termination by
Executive of Executive’s employment with Employer upon satisfaction of the
requirements for early retirement or normal retirement under the Pension Plan.

n.                  “Termination Compensation” means a monthly cash amount equal
to one-twelfth (1/12th) of the highest amount of the annual cash compensation
(including cash bonuses and other cash-based compensation, including for these
purposes amounts earned or payable whether or not deferred) received by
Executive during any one of the three (3) calendar years immediately preceding
the calendar year in which Executive’s Termination Date occurs; provided, that
if the cash compensation received by Executive during the Termination Year
exceeds the highest amount of the annual cash compensation received by Executive
during any one of the immediately preceding three (3) consecutive calendar
years, the cash compensation received by Executive during the Termination Year
shall be deemed to be Executive’s highest amount of annual cash compensation. In
no event shall Executive’s Termination Compensation include equity-based
compensation (e.g., income realized as a result of Executive’s exercise of
non-qualified stock options or other stock based benefits).

o.                  “Termination Date” means the date Executive’s employment
with Employer is terminated, and which termination is a “separation from
service” within the meaning of Section 409A.

 18 

 

p.                  “Termination Year” means the calendar year in which
Executive’s Termination Date occurs.

3.13          Code Section 409A.

3.13.1    In General. To the extent applicable, the parties hereto intend that
this Agreement comply with Section 409A of the Code and all regulations,
guidance, or other interpretative authority thereunder (“Section 409A”) or an
exemption or exclusion therefrom. The parties hereby agree that this Agreement
shall be construed in a manner to comply with Section 409A and that should any
provision be found not in compliance with Section 409A, the parties are hereby
contractually obligated to execute any and all amendments to this Agreement
deemed necessary and required by legal counsel for Employer to achieve
compliance with Section 409A. By execution and delivery of this Agreement,
Executive irrevocably waives any objections Executive may have to the amendments
required by Section 409A.

3.13.2    Specified Employee. Notwithstanding anything contained in this
Agreement to the contrary, if at the time of Executive’s “separation from
service” (as defined in Section 409A) Executive is a “specified employee”
(within the meaning of Section 409A and the Company’s specified employee
identification policy) and if any payment, reimbursement and/or in-kind benefit
that constitutes nonqualified deferred compensation (within the meaning of
Section 409A) is deemed to be triggered by Executive’s separation from service,
then, to the extent one or more exceptions to Section 409A are inapplicable
(including, without limitation, the exception under Treasury Regulation Section
1.409A-1(b)(9)(iii) relating to separation pay due to an involuntary separation
from service and its requirement that installments must be paid no later than
the last day of the second taxable year following the taxable year in which such
an employee incurs the involuntary separation from service), all payments,
reimbursements, and in-kind benefits that constitute nonqualified deferred
compensation (within the meaning of Section 409A) to Executive shall not be paid
or provided to Executive during the six- (6-) month period following Executive’s
separation from service, and (i) such postponed payment and/or
reimbursement/in-kind amounts shall be paid to Executive in a lump sum within
thirty (30) days after the date that is six (6) months following Executive’s
separation from service; (ii) any amounts payable to Executive after the
expiration of such six- (6-) month period shall continue to be paid to Executive
in accordance with the terms of the Employment Agreement; and (iii) to the
extent that any group hospitalization plan, health care plan, dental care plan,
life or other insurance or death benefit plan, and any other present or future
similar group executive benefit plan or program or any lump sum cash out thereof
is nonqualified deferred compensation (within the meaning of Section 409A),
Executive shall pay for such benefits from his Termination Date until the first
day of the seventh month following the month of Executive’s separation from
service, at which time the Company shall reimburse Executive for such payments.
If Executive dies during such six- (6-) month period and prior to the payment of
such postponed amounts of nonqualified deferred compensation, only the amount of
nonqualified deferred compensation equal to the number of whole months that
Executive lived shall be paid in a lump sum to Executive’s estate or, if
applicable, to Executive’s designated beneficiary within thirty (30) days after
the date of Executive’s death.

3.13.3    Reimbursements and In-Kind Benefits. Notwithstanding any other
provision of the applicable plans and programs, all reimbursements and in-kind
benefits provided

 19 

 

under this Agreement shall be made or provided in accordance with the
requirements of Section 409A, including, where applicable, the requirement that
(i) the amount of expenses eligible for reimbursement and the provision of
benefits in kind during a calendar year shall not affect the expenses eligible
for reimbursement or the provision of in-kind benefits in any other calendar
year; (ii) the reimbursement for an eligible expense will be made on or before
the last day of the calendar year following the calendar year in which the
expense is incurred; (iii) the right to reimbursement or right to in-kind
benefit is not subject to liquidation or exchange for another benefit; and (iv)
each reimbursement payment or provision of in-kind benefit shall be one of a
series of separate payments (and each shall be construed as a separate
identified payment) for purposes of Section 409A.

3.13.4    Miscellaneous Section 409A Compliance. All payments to be made to
Executive upon a termination of employment may only be made upon a “separation
from service” (within the meaning of Section 409A) of Executive; and phrases in
this Agreement such as “termination of employment,” “Executive’s termination,”
“terminated,” and similar phrases shall mean a “separation from service” within
the meaning of Section 409A. For purposes of Section 409A, (i) each payment made
under this Agreement shall be treated as a separate payment; (ii) Executive may
not, directly or indirectly, designate the calendar year of payment; and (iii)
no acceleration of the time and form of payment of any nonqualified deferred
compensation to Executive, or any portion thereof, shall be permitted.

3.14          Attorneys’ Fees. In the event any dispute shall arise between
Executive and Employer as to the terms or interpretations of this Agreement,
whether instituted by formal legal proceedings or otherwise, including any
action taken by Executive to enforce the terms of this Agreement or in defending
against any action taken by Employer, Employer shall reimburse Executive for all
reasonable costs and expenses, including reasonable attorneys’ fees, arising
from such dispute, proceeding or action, if Executive shall prevail in any
action initiated by Executive or shall have acted reasonably and in good faith
in defending against any action initiated by Employer. Such reimbursement shall
be paid within ten (10) days of Executive’s furnishing to Employer written
evidence, which may be in the form, among other things, of a cancelled check or
receipt, of any costs or expenses incurred by Executive. Any such request for
reimbursement by Executive shall be made no more frequently than at sixty (60)
day intervals.

3.15          Joint and Several Obligations. To the extent permitted by
applicable law, all obligations of the Employer under this Agreement shall be
joint and several.

3.16          No Excise Tax. Anything in this Agreement to the contrary
notwithstanding, Executive and Employer agree that in no event shall the present
value of all payments, distributions and benefits provided (including, without
limitation, the acceleration of exercisability of any stock option) to Executive
or for Executive’s benefit (whether paid or payable or distributed or
distributable) pursuant to the terms of this Agreement or otherwise which
constitute a “parachute payment” when aggregated with other payments,
distributions, and benefits which constitute “parachute payments,” exceed two
hundred ninety-nine percent (299%) of Executive’s “base amount.” As used herein,
“parachute payment” has the meaning ascribed to it in Section 280G(b)(2) of the
Code, without regard to Code Section 280G(b)(2)(A)(ii); and “base amount” has
the meaning ascribed to it in Code Section 280G and the regulations thereunder
as modified by the Emergency Economic Stabilization Act of 2008 (“EESA”) and

 20 

 

Treasury guidance under Section 111 of EESA such that references to “change in
ownership or control” are treated as references to an “applicable severance from
employment.” If the “present value”, as defined in Code Sections 280G(d)(4) and
1274(b)(2), of such aggregate “parachute payments” exceeds the 299% limitation
set forth herein, such payments, distributions and benefits shall be reduced by
Employer in accordance with the order of priority set forth below so that such
reduced amount will result in no portion of the payments, distributions and
benefits being subject to Excise Tax. All calculations required to be made under
this Section 3.16 shall be made by any nationally recognized accounting firm
which is BB&T’s outside auditor immediately prior to the event triggering the
payment(s), distribution(s) and benefit(s) described above (the “Accounting
Firm”). BB&T shall cause the Accounting Firm to provide detailed supporting
calculations to BB&T and Executive. All fees and expenses of the Accounting Firm
shall be borne solely by BB&T. Such payments, distributions and benefits will be
reduced by Employer in accordance with the following order of priority: (i)
first, “Full Credit Payments” (as defined below) will be reduced in reverse
chronological order such that the payment owed on the latest date following the
occurrence of the event triggering the reduction will be the first payment to be
reduced until such payment is reduced to zero, and then the payment owed on the
next latest date following occurrence of the event triggering the reduction will
be the second payment to be reduced until such payment is equal to zero, and so
forth, until all such Full Credit Payments have been reduced to zero, and (ii)
second, “Partial Credit Payments” (as defined below) will be reduced in reverse
chronological order in the same manner as “Full Credit Payments” are reduced.
“Full Credit Payment” means a payment, distribution or benefit, whether paid or
payable or distributed or distributable pursuant to the terms of this Agreement
or otherwise, that if reduced in value by one dollar ($1.00) reduces the amount
of a “parachute payment” by one dollar ($1.00). “Partial Credit Payment” means a
payment, distribution or benefit, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise, that if
reduced in value by one dollar ($1.00) reduces the amount of a parachute payment
by an amount that is less than one dollar ($1.00). For clarification purposes
only, a “Partial Credit Payment” would include a stock option as to which
vesting is accelerated upon an event that triggers the reduction, where the in
the money value of the option exceeds the value of the option acceleration that
is added to the parachute payment.

3.17          Recitals. The Recitals to this Agreement are a part of this
Agreement.

 

 

[The balance of this page is intentionally left blank.]

 

 21 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the Effective Date, but on the actual dates indicated below.

 

 



BB&T CORPORATION   BRANCH BANKING AND TRUST COMPANY                     By:    
            By:     Name:                 Name:     Title:                
Title:     Date:                 Date:    



 

 



  WILLIAM BENNETT BRADLEY                                        Signature     
            Date:    

 

 

 

 

22